Order insofar as appealed from affirmed, without costs of this appeal to any party. Memorandum: The court had jurisdiction • to grant the order under subdivision 2 of section 330 of the Election Law. (See Matter of Crawford v. Cohen, 291 N. Y. 98; Matter of Connolly v. Cohen, 173 Misc. 288, affd. 258 App. Div. 945, and Matter of Broderick v. Knott, 197 Misc. 114.) All concur. (Appeal from part of an order invalidating the election of officers of the Democratic Ward and County Committee of the Eleventh Ward of Rochester, and ordering petitioner to call a meeting of said committee for the election of officers thereof.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.